CUSIP No. 98974V107 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 5) ZipRealty, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 98974V107 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X]Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 1 CUSIP No. 98974V107 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Lamoreaux Capital Management, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) X (b) 3. SEC Use Only 4. Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power0 6.Shared Voting Power979,955 7.Sole Dispositive Power0 8.Shared Dispositive Power979,955 9. Aggregate Amount Beneficially Owned by Each Reporting Person979,955 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9) 4.8% Type of Reporting Person (See Instructions) OO IA 2 CUSIP No. 98974V107 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Phillip A. Lamoreaux 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) X (b) 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power144,318 6.Shared Voting Power979,955 7.Sole Dispositive Power144,318 8.Shared Dispositive Power979,955 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,124,273 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9) 5.5% Type of Reporting Person (See Instructions) IN HC 3 CUSIP No. 98974V107 Item 1. (a) Name of Issuer ZipRealty, Inc. (b) Address of Issuer's Principal Executive Offices 2000 Powell Street, Suite 1555, Emeryville, CA94608 Item 2. (a) The names of the persons filing this statement are: Phillip A. Lamoreaux ("Lamoreaux") Lamoreaux Capital Management, LLC ("LLC") (collectively, the "Filers"). (b) The principal business office of the Filers is located at: 1505 Bridgeway, Suite 125, Sausalito, CA94965 (c) For citizenship of Filers, see Item 4 of the cover sheet for each Filer. (d) This statement relates to shares of common stock of the Issuer (the "Stock"). (e) The CUSIP number of the Issuer is:98974V107 Item 3. If this statement is filed pursuant to rule 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) [] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) [ X ] An investment adviser in accordance with section 240.13d-1(b)(1)(ii)(E) (as to LLC). (f) [] An employee benefit plan or endowment fund in accordance with section 240.13d-1(b)(1)(ii)(F). (g) [ X ] A parent holding company or control person in accordance with 240.13d-1(b)(1)(ii)(G) (with respect to Lamoreaux). (h) [] A savings association as defined in section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) [] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j) [] A non-U.S. institution in accordance with §240.13d-1(b)(ii)(J). (k) [] Group, in accordance with Rule 13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution . Item 4. Ownership. See Items 5-9 and 11 of the cover page for each Filer. Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following[]. Item 6. Ownership of More than Five Percent on Behalf of Another Person. LLC is a registered investment adviser whose clients have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Stock.Lamoreaux is the Manager of LLC.No single client of LLC holds more than five percent of the outstanding Stock. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. LLC is a registered investment adviser.Lamoreaux is the controlling member of LLC.LLC and Lamoreaux constitute a group as defined in Rule 13d-5(b)(1) and disclaim membership in a group with any other person or entity. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification. The following certification is made by LLC: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. The following certification is made by Lamoreaux: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 14, 2011 PHILLIP A. LAMOREAUX /s/ Phillip A. Lamoreaux LAMOREAUX CAPITAL MANAGEMENT, LLC By:/s/ Phillip A. Lamoreaux Title:Manager 4 CUSIP No. 98974V107 EXHIBIT A AGREEMENT REGARDING JOINT FILING OF STATEMENT ON SCHEDULE 13D OR 13G The undersigned agree to file jointly with the Securities and Exchange Commission (the "SEC") any and all statements on Schedule 13D or Schedule 13G (and any amendments or supplements thereto) required under section 13(d) of the Securities Exchange Act of 1934, as amended, in connection with purchases by the undersigned of securities of ZipRealty, Inc. and any other issuer, until such time as the undersigned file with the SEC a statement terminating this Agreement Regarding Joint Filing of Statement on Schedule 13D or 13G. Dated:January 22, 2007 /s/ Wendy M. Snow /s/ Thomas H. Wyman, Jr. /s/ Phillip A. Lamoreaux LAMOREAUX PARTNERS By:Lamoreaux Capital Management, LLC Title:General Partner By:/s/ Phillip A. Lamoreaux Title:Manager LAMOREAUX CAPITAL MANAGEMENT, LLC By:/s/ Phillip A. Lamoreaux Title:Manager SEC 5
